
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 629
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Blumenauer
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the accomplishments of the U.S.
		  General Services Administration since its creation in 1949 for providing policy
		  leadership and expertly managed space, products, services, and solutions, at
		  the best value, to enable Federal employees to accomplish their
		  missions.
	
	
		Whereas the U.S. General Services Administration was
			 established July 1, 1949, by the Federal Property and Administrative Services
			 Act of 1949 and signed into law by President Harry S. Truman, as recommended by
			 the Hoover Commission, to avoid “senseless duplication, excess cost, and
			 confusion in handling supplies and providing space”;
		Whereas the U.S. General Services Administration manages
			 the Federal inventory of public buildings, both historic properties and new
			 construction, and leases space from the private sector to provide workplaces
			 for 1,000,000 Federal workers;
		Whereas the U.S. General Services Administration is
			 entrusted with the preservation of 301 buildings on the National Register of
			 Historic Places and is responsible for one of the largest and most diverse art
			 collections in the United States through its Fine Arts and Art-in-Architecture
			 Programs;
		Whereas the U.S. General Services Administration has
			 helped encourage livable communities in the United States by building
			 partnerships with local governments to encourage civic, educational, and retail
			 activities in Federal buildings and plazas or, alternatively, to develop
			 business plans for communities when Federal facilities are scheduled to
			 close;
		Whereas the U.S. General Services Administration provides
			 local, long-distance, Internet, and wireless services for Federal agencies at
			 highly competitive rates through some of the largest and most complex
			 contractual arrangements affecting civilian agencies;
		Whereas the U.S. General Services Administration has
			 helped revitalize communities in the United States by building partnerships
			 with local governments to encourage civic, educational, and retail activities
			 in Federal buildings and plazas or, alternatively, to develop business plans
			 for communities when Federal facilities are scheduled to close;
		Whereas the U.S. General Services Administration directs
			 the donation of surplus Federal real and personal property to schools,
			 hospitals, State and local governments, and nonprofit organizations, or sells
			 that property to ensure that the United States taxpayer receives the maximum
			 benefit;
		Whereas the U.S. General Services Administration promotes
			 contracting with small, minority, and women-owned businesses and serves as the
			 primary distribution channel for commodities produced by the National
			 Institutes for the Blind, NISH, and the Federal Prison Industries;
		Whereas the U.S. General Services Administration has been
			 an advocate for the private sector by making it increasingly easier to do
			 business with the Federal Government;
		Whereas the U.S. General Services Administration has been
			 a leader in electronic commerce through its $30,000,000,000 charge card
			 programs for purchase and travel;
		Whereas the U.S. General Services Administration aids
			 Federal environmental programs by managing the Federal Recycling Program and by
			 encouraging appropriate procurement practices, the use of alternative fuel
			 vehicles, the conservation of water and energy, and the adoption of sustainable
			 building practices;
		Whereas the U.S. General Services Administration oversees
			 family-friendly programs in the Federal workplace including child care centers
			 and telecommuting centers nationwide;
		Whereas the U.S. General Services Administration serves as
			 a focal point for citizens seeking information from the United States
			 Government through its Office of Citizen Services, providing access to
			 information and services, promoting intergovernmental collaboration, and
			 fostering innovation;
		Whereas the U.S. General Services Administration has
			 encouraged the use of high performing, efficient buildings throughout the
			 Federal Government, has established an Office of High Performing, Green
			 Buildings, and has already earned a LEED rating for 24 of its facilities;
			 and
		Whereas for 60 years, the U.S. General Services
			 Administration has worked with Congress to provide expertly managed space,
			 products, services, and solutions for the Federal workforce: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)congratulations
			 and highly commends the employees of the U.S. General Services Administration
			 for their outstanding efforts on behalf of the taxpayers of the United States;
			 and
			(2)encourages the U.S. General Services
			 Administration to continue to lead by example, and urges its continued
			 leadership in having the Federal Government lead the way in energy efficiency,
			 efficient workspaces, and sustainable practices, and to continue to be a
			 partner with local governments and communities.
			
